The fact of the discharge in bankruptcy of the principal obligor on the appeal bond was not in and of itself a bar to this action, unless the discharge was successfully pleaded in the suit between Bass and Chewning in which the bond was given, thereby preventing the recovery of a personal judgment against Bass in the successful prosecution of his appeal. Young  Co. v. Howe et al., 150 Ala. 157, 43 So. 488.
While the defendant's plea 3 does not show by its averments that the discharge was successfully pleaded in the action in which the bond was given, and was demurrable for that reason, this defect was not pointed out by the demurrer. Code 1907, § 5340; Henley v. Bush, 33 Ala. 636; Tenn., Ala.  Ga. R. R. Co. v. Cavin, 77 So. 80.1 The first and second grounds of demurrer set up facts not apparent on the face of the plea, and were "speaking demurrers," and for that reason were bad. Glenn v. City of Prattville, 14 Ala. App. 621,71 So. 75; Huss v. Central R. R. Co., 66 Ala. 472; Sanders v. Wallace, 114 Ala. 263, 21 So. 947; First Nat. Bank v. Leland, 122 Ala. 289, 25 So. 195.
The third ground of demurrer, "because it does not appear that the plaintiff was ever made a party to the bankruptcy proceedings, or presented his claim therein," was not well taken. Roden Grocery Co. v. Leslie, 169 Ala. 579, 53 So. 815.
On the principle first above stated, it is not essential to a good plea of discharge in bankruptcy in a case of this character that it show a defense personal to the surety. If the discharge was successfully pleaded by the bankrupt in the action in which the bond was given so as to prevent a personal judgment against the bankrupt, the sureties on the bond would not be liable, because of a successful prosecution of the appeal by the principal obligor. Young v. Howe, supra. For this reason, the fourth ground of demurrer was not well taken.
No error appearing in the record, the question of the necessity for a bill of exceptions to show injury from error is not presented. Wilson v. Owens Horse  Mule Co., 14 Ala. App. 467,70 So. 956.
Affirmed.
1 Ante, p. 242.